                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 FRANKENMUTH MUTUAL                              )        Case No. 5:17CV2013
 INSURANCE COMPANY,                              )
                                                 )         JUDGE JOHN R. ADAMS
                Plaintiff,                       )
 v.                                              )
                                                 )         ORDER
 OHIO EDISON COMPANY,                            )
                                                 )
                Defendant.                       )


       This matter is before the Court on the motion of Plaintiff Frankenmuth Mutual Insurance

Company (“Frankenmuth”) to exclude testimony by Defendant Ohio Edison Company’s (“Ohio

Edison”) expert, Robert Kimmick (Doc. 21). The Court has considered the motion and the

opposition thereto. For the following reasons, the motion is DENIED.

I.     BACKGROUND

       This matter arises from a fire that occurred on December 12, 2016 at the Everett building

located at 39 East Market Street, Akron, Ohio (the “Everett building”). The fire damaged both

the Everett building and the adjacent Hermes building located at 43 East Market Street (the

“Hermes building”). Both the Everett building and the Hermes building are owned by Pointe

View, Ltd. (“Pointe View”) and insured by Frankenmuth. See Amended Compl. ¶¶ 6-7. Ohio

Edison supplied electricity and electrical services to both the Everett building and the Hermes

building. Id. at ¶¶ 8-9.

       The fire originated from within a wall-mounted power tap box located in the basement

electrical room of the Everett building. See id. at ¶ 11. The power tap box contained the Ohio

Edison conduit and secondary power supply lines (also known as phase conductors) which were

                                                1
connected inside the power tap box to wiring which then ran from the power tap box to various

connections in the basement electrical room in order to supply electric power to the Everett

building. See id. at ¶ 15. The post fire loss investigation revealed that the fire was caused by the

failure of the power supply line wiring and connections within the power tap box.

       Indeed, it is uncontested that the Everett building fire originated in the area of the power

tap box in the southwest corner of the building’s basement. Also, Frankenmuth and Ohio Edison

do not dispute that the fire was caused by an electrical arcing event. The parties do not dispute

that water intrusion was the initiating event. It is likewise uncontested that the basement electric

room showed significant signs of water damage over time The only issue in dispute between the

parties’ experts regarding the cause of the fire is whether the fire was more likely caused by a

physical change to or around the box caused by water emanating from the basement walls,

ceiling and overall environment (as Kimmick concludes), or water that had run into the box from

conduits outside the building, causing the power supply line wiring and connections in the power

tap box to become worn and frayed, resulting in an electrical arcing fault and the ensuing fire (as

Frankenmuth contends).

       Frankenmuth now seeks subrogated recovery against Ohio Edison for the damages

sustained by its insured Pointe View, for which Frankenmuth paid Pointe View pursuant to the

insurance policy Frankenmuth issued to Pointe View. See id. at ¶¶ 25-28. Frankenmuth pursues

recovery on the alleged basis that Ohio Edison failed to properly investigate, inspect, address,

repair and replace the power tap box, and the power supply wiring and connections within the

power tap box, when Ohio Edison was called to the Everett building and went into the basement

electrical room during the week prior to the fire in response to reports of smoke and flickering




                                                 2
lights. See id. at ¶¶ 16-24. Frankenmuth argues that, in doing so, Ohio Edison failed to

recognize and address the conditions which led to the electrical fault and subsequent fire. See id.

       Frankenmuth now seeks to exclude the testimony of Ohio Edison’s expert, Kimmick,

under Federal Rule of Evidence 702. The Court turns to the merits of that motion.

II.    LEGAL STANDARD

       Expert testimony is admissible if it meets the requirements of Federal Rule of Evidence

702. The rule states:

               If a scientific, technical, or other specialized knowledge will assist
               the trier of fact to understand the evidence or to determine a fact in
               issue, a witness qualified as an expert by knowledge, skill,
               experience, training, or education, may testify thereto in the form
               of an opinion or otherwise, if (1) the testimony is based upon
               sufficient facts or data, (2) the testimony is the product of reliable
               principles and methods, and (3) the witness has applied the
               principles and methods reliably to the facts of the case.

Fed. R. Evid. 702. The Sixth Circuit has interpreted Rule 702 to impose three requirements:

“First, the witness must be qualified by knowledge, skill, experience, training, or education.

Second, the testimony must be relevant, meaning that it will assist the trier of fact to understand

the evidence or to determine a fact in issue. Third, the testimony must be reliable.” U.S. ex rel.

Tenn. Valley Auth. v. 1.72 Acres of Land in Tenn., 821 F.3d 742, 749 (6th Cir. 2016) (quoting In

re Scrap Metal Antitrust Litig., 527 F.3d 517, 528-29 (6th Cir. 2008)) (internal quotations

omitted). Furthermore, “rejection of expert testimony is the exception, rather than the rule.” Id.

III.   DISCUSSION

       Kimmick has authored a written report and testified at deposition. (Exs. 23-9; 23-10.)

Kimmick’s opinions address three main issues: (1) the origin and cause of the fire, (2) alleged

fire and electric code violations, and (3) Ohio Edison’s adherence to electric utility company

standards of care. (See id.) Kimmick concluded that the most likely cause of the fire was a

                                                 3
physical impingement of conductors caused by movement of the junction box, which movement

itself was caused by the rotting of the plywood backing onto which the box was attached. (See

id.) Kimmick opined that the water damage did not come from the manhole or the conduit line,

but from the foundation of the Everett building and dripping from the ceiling. (See id.)

Kimmick also opines that Frankenmuth’s insured, Pointe View, allegedly violated fire and

electric code provisions, thereby contributing to the spread of the fire and preventing earlier

detection of the problems with the power tap box and the wiring and connections within it. (See

id.) According to Kimmick, Pointe View did not provide sprinkler protection above the

suspended ceiling in the Everett building electrical room, and did not install fire stops in the pipe

chase within the basement electrical room. (See id.)

       Frankenmuth first argues that Kimmick’s testimony should be precluded under Rule 702

because he is not qualified to offer expert opinions on any of the issues for which he offers them.

(Doc. 21-1, p. 10.) Specifically, Frankenmuth argues that: (1) Kimmick was not a certified fire

and explosive investigator when he conducted his investigation for purposes of determining the

origin and cause of the fire; (2) Kimmick has never been qualified, and has never testified, as a

fire origin and cause expert; (3) Kimmick is not a fire protection engineer and has only

participated in the design/modification of one fire protection system; and (4) Kimmick has no

training, background, or experience working for any electrical utility. The Court disagrees that

these issues prevent Kimmick from qualifying as an expert under Rule 702.

       The pertinent question regarding Kimmick’s qualifications is whether his testimony “is

about matters growing naturally and directly out of research [he has] conducted independent of

the litigation[.]” Buck v. Ford Motor Co., 810 F. Supp. 2d 815, 842 (N.D. Ohio 2011) (finding

licensed civil engineer with work experience in highway and traffic engineering, accident



                                                  4
reconstruction, and human driver error was qualified to testify about automotive gas pedal error).

Here, Kimmick has both a bachelor’s and master’s degree in electrical engineering, which

qualifies him to investigate an electrical fire. (Doc. 23-1, p. 1.) Further, Kimmick is a registered

Professional Engineer in Ohio, Pennsylvania, West Virginia, South Carolina and Kansas. (Id.)

During his career as an electrical engineer, Kimmick has led the design of several fire protection

systems. (Kimmick Dep. at 54:7-58:7.) He was in the process of acquiring his official Certified

Fire and Explosion Investigator designation around the time the Everett building investigation

began, and has now acquired it. Kimmick taught a course on electrical evidence in fire

investigations for the Pennsylvania State Police. (Doc. 23-1, p. 3.) He has studied the relevant

National Fire Protection Association sections concerning fire protection systems. (Doc. 23, p. 3.)

       It is evident that Kimmick’s testimony in this matter is rooted in his education,

experience, and research outside of this litigation. Accordingly, he is not precluded from offering

expert testimony under Rule 702. Frankenmuth’s argument that Kimmick’s experience must

include prior instances of giving expert testimony is not supported in the case law, and is not

well-taken. Kimmick’s background as an electrical engineer, and his experience inspecting and

engineering fire protection systems to meet code qualifies him as an expert in this case.

(Kimmick Dep. at 54:12-55:3.)

       Moreover, it is undeniable that Kimmick’s testimony is relevant as is required under Rule

702. An expert’s testimony is relevant if it “will help the trier of fact to understand the evidence

or determine a fact issue.” In re Ford Motor Co. Spark Plug and 3-Value Engine Prods. Liab.

Litig., 98 F. Supp. 3d 919, 922 (N.D. Ohio 2014). The cause of the basement fire is a fact at

issue in the case. How the fire developed, and how the prospective damage allegedly went

unmitigated by the building’s fire system also is an issue. Kimmick’s expert testimony will help



                                                 5
the fact-finder understand the complex circumstances which led to the electrical fire.

Accordingly, Kimmick’s testimony is relevant.

       Frankenmuth also argues that Kimmick’s conclusions are not reliable because they are

not based on sufficient facts or data. (Doc. 21-1, p. 14-15.) Although the basis for this

contention is somewhat unclear, it appears that Frankenmuth faults Kimmick at least in part for

allegedly unreliable metallurgical testing and that he allegedly did not “interview key witnesses

or identify any documents in support of his opinion about alleged code violations.” (Id., p. 8.)

Neither argument is persuasive.

       First, in addition to relying on metallurgical tests to reach his conclusions regarding the

cause of the fire, Kimmick appears to have relied on much of the same facts and data that

Frankenmuth’s expert relied on. These include inspections and examinations at the Everett

building fire scene, inspection of debris removed from the scene, review of documents and

photographs exchanged in discovery, and the depositions in the case.

       Kimmick also explained the bases for his criticism of Plaintiff’s experts’ conclusions that

water invaded the electrical tap box from outside pipes that fed the conductors to the building.

He observed that a foam seal was evident on the manhole end of the conduits. He noted the lack

of corrosion on the floor of the tap box (which he claims would have occurred had condensation

leaked through the manhole and underground conduits). He noted the remnants of foam sealing

placed on the building side. He explained how rust on numerous pieces of equipment was

consistent with water coming from other sources. He described the water-rotted plywood piece

that held the tap box in place and the corroded anchors from the tap box. (Doc. 21-9, pp. 6-9.)

Thus, Kimmick’s conclusions are based on a number sufficient facts to be admitted as expert

testimony under Federal Rule of Evidence 702.



                                                 6
       Moreover, contrary to Frankenmuth’s apparent assertion, Kimmick reviewed the Akron

Fire Department incident report and accompanying photographs, along with transcripts of the

depositions of various witnesses. (Id. at pp. 1-2.) It is untrue that he did not review any

document from the Akron Fire Department. Furthermore, he explicitly noted that he included

testimony from the witnesses in his analysis.

       Likewise, Kimmick’s observations about deficiencies in the building’s fire protection

system are based upon a straightforward reading of the relevant industry standards. This is a

reading an engineer could make.

       Similarly, Kimmick’s testimony regarding the lack of a standard in the electrical utility

industry for how to respond to a customer service call appears to be based in his knowledge of

the relevant National Electric Code, National Electric Safety Code, and National Fire Protection

Association standards. Kimmick can testify regarding whether any of the codes or standards

prescribe an action to be taken by a utility when a customer calls with a report of smoke from the

day before.

       Kimmick’s report and conclusions are not excludable under Rule 702 as unreliable. They

are based on sufficient facts and data obtained from his expert observations and knowledge, Fire

Department records, and sworn testimony of several witnesses.

       Frankenmuth is free to cross-examine Kimmick regarding any perceived deficiencies in

his expertise, investigation, or analysis. These alleged deficiencies bear on the weight of

Kimmick’s testimony. However, they do not preclude Kimmick from offering expert testimony

at the trial of this matter. For the reasons discussed, Kimmick may testify in this case as an

expert qualified under Federal Rule of Evidence 702.

IV.    CONCLUSION



                                                  7
       For the reasons stated, Frankenmuth’s motion to exclude expert testimony (Doc. 21) is

DENIED. Ohio Edison’s expert, Robert Kimmick, is qualified to testify under Federal Rule of

Evidence 702.


       IT IS SO ORDERED.

                                            s/John R. Adam______________________
                                           JOHN R. ADAMS
                                           UNITED STATES DISTRICT JUDGE

       DATED: ____10/4/2018__________




                                              8
